OFFICE   OF THE   ATTORNEY   GENERAL   OF   TEXAS
                      AUSTIN

                                            Wrch    62, 1939
%amrable John C. !brburger,E&arch22, 1939, Page 2


         "* * * and the availableeohool fund shall be
         aqlied annual1 to the eupport of the publio
         free schGiii+     * nna the nvall~ble school
         fune herein provided &all be diotributed to
         the several countiee according to their scho-
         lastic populationand agplled In such namer
         as .ay bc 9rovi~ed by law."
                                                           ,
         Article 2923, R.C.S. 1925, pmvidee in part:
         ((** * whloh i'und(availablesohoal iuna) shall
         be a996Ttlwad annuallyto the e8veral0011l1tl.1
            thi St         ordingta the wholwtla pop
         &lo:    oi%k?%r     the tauppport
                                         and mdntwawo
         at the publio &es e.chwl~~.'
         Xt iiiprovidedin Artiale%S87a.thatthe CuuMiyB&d of
TrwiW8 In eaab oountylmvangan elaaa*~,,o6uuty   -6upoT&a~
#hll netii'y                        ass~3brd~ot~X&qatl~
             the State~SnpezlntonUent                     ,J
.&tor thqk Septfxaberl,et eaoh aobolut&a msar, ef tIi*~Mnk.ot _. .   T
-m stitite
         mallable SohoolEmd that .Bh&ldbe set ~setie..$zim.$w
   'tmpltattpportloarmnt-itrk
                            s&d aotmty Por'$he.
    :rorthe laaint'enaawcf.the &rlw of'imlnty




         Mole    2665, 8.&S~'lQSS,prarldelat
              nllu,StateBaardmhtill,onor berore the
         ~rat~ofhn@mtineaohytrar,baaadonthe
                            furnlmbed said Board by
         eetimate-the~efoSo~e
         tba Cozqtmller, make an a99ortioxmeatfor ths
         ensulxw8oholastLqmar ot'th6avaIlableState
         #r$hool I’UM      the ~m3ve~al ownties   0r the
         State,and tiZi&al   oittee aad.tewm amd
         trahqIo1
               6letrioteemlntltutingaepara$s
         organlmations,aooorQiner  to tatpsebolaa
         ulatioilor caahg cud tharclrpw tha .swze
         CQwAllcertiry to the .twr       or :wah.~
         rreparatearohooLc&ganizatfontke.teMl,
Honoreble John C . :.krburZcr,
                             tirch 22, 193, Fz~;e3


         of available soho fund so apportionedto each,
         xtiichcertiricatoshall be signed by tie presi-
         dent, counter-signed by the Comptrollercad at-
         tested by the secretary.*
         Article 2749 containsthe tollowiw provision:
         "* * * providedthat the trustees in zmk5.n~con-
         tmots with teachersahall not.crreate a aerioi-
         enay debt against’tha
                             dl#trlat.’
         .Artloleq?   wntaiim the nOl.lwlngpiovlslona
             “‘Thepublleime mhool fumds aheillnot bw’        .           ..
         eqmadeclesoept,rorthe foU.owlngpurpoeear                .
              .““I.
                  The State antioountyuvaUa)de fund8
         shallbe used exolprir r0r the.pagaient   0r
         teaohaW~and wperlhte  5% wtr* mlades, few
         for tekiagthefwholaatiomx~~~~,aadlnterest       .
       .o011money borrowedon &to tiscto pay tsalariea
         of teaahew MC? auperlntendent8, when them salt.
                            fororlbe6ohoolSund8 ror the              .
                                 bibles pmvlitadthat n6
                       puxpwe ot payrunt6f teaobre
                       ou%oS fu&rothe~ than tkosefbr
         tb% then ~Urr6IltYear.
         WlAcle %-3l.,
                     84.8. 1.033,
                                prwidesr




         muoh bal.anceshall lx13eti.fY.v~
                                       dollars per capita,
         eccordlngtothe lastecholrmtie wmsue, then
         suoh excess shallbe reapportIoned to.thesohool
         cS.Wdcte of the oountyv”
        The foregg- ooxwtltut1qmi.l
                                  and                 p2avisloneohm
aolenrlntent thettbe publlosohoeWof the u            8hall bb operated
onanenmalbasis.     -
          By Artiole2749 the trusteesare exprss, y $mMblted rrOg
oreatingany debts againat nrbsequentyeara:rortjmmmst’qilartse,~;.
Bnd lt iswol.lsettA~dthsO Inorder t~maoverqnst teaeh@aornw
tract,lt mast be allegeda& provedt&a% tha sobool.  ai$triot.thm
Honorable Jo‘hnc. Karburger,Maroh 22, 1939, Page 4


has in its treasuryfun&s availcble for that particularscholastic
year. Collin vs. 3Yeacock(Sup. Ct. 1900) 54 S.'G.1025. Jdthow
Article 2749 expresslyapplies only to teachers* contracts,this
rule has been extended to cover other debts for suppliesand mix-
tenaace. Tcqlezw ConmcnSchool Districtvs. Bcyd i3.IIeadCo.
(T&A    1937) 101 3.7;.(2d)352; FirstXationalBank vs. Xurchiscn
I.&. School Xst. (T.C.A.1933) 114 S.X. (26) '382.
            Article 2827 authorizes the trust6es to secure short time
loans to pay salariesbefore the *finds Sor the ourrentyear" be-
owe availahle~but such loam rmrry ariL be repaid out ot runda -for
the then ourrent~889. ArtleleW5l~ partai&agtobalanoea,oaly
,+amrlfiesthe .aanylngover or balenoesor the gwmal lwl %ot ap
propriatodr0r the unrent yeaP to be wed *'iorthe arooeediniq   year*.
Bythls sama artloleonly-waexJ#lrsdbal.anow"   61 a aohoeldiatriot
are slfhorizedto be oarriedovertc the amditoi the dlatrlot.
            Theee piovialws reeetriotl~oredltorsoi me      ahola6tla
 ew to fwls availableroorthat year, mid the,pr&slon ibr awry-
L     o?ur OS bahnoe6,   olead.y tipus   thEt,arch tunb6lmlatbo   applie
60 &oharge     the debts or suoh year until,exhawte&
                                                                           i
   ::   ' It was held ln S&tin ~a* Flsbek (Oak DLet. l&O) 291 Pao.
B7ei.that the o-tore of a mhook diatrlcti    ass entitledto hare ell
the revenueOS a ripoalyear.applleduponthe lmlebtednees of that
$mw, and the blat&et cannoterroape   liabilityby the trenaieror
tunds, or the use 0r suop fuMe.topay   the expenses or snother flutxil
rawa

          Article2834 speaks'otthS availat& sohoolfknd that will
)a mavailabletot the aucoeedingsobolaetloyunr~,and ArtMe 5665
Urecte the State Board tc Vnalce an apportlonmemt
                                                .rorthe enautng
tohOl68tiO year or the available etats schoolfund':-

         itebellave.that when the State Board has final *madean
  ortlomsnt ror the ensuingschcilastio  year or the avafiI
                                                         able State
Sfi01 aas*    that such apportionment 16 an effeotivsdedioatlonor
hose particu$.arfu6ds for the mnt     of thdauthoriwd expenditums
br suoh schoolyear. Havingbeen 80 dedioated it m&d      be inmater-
    al that these funds may not be transmitted to the several aodntiefs
 ntil after ths beginningor a new sohclnstlayear.
             It is our opinionthat the State?er oapitaapportionmentf
    or the soholasticyear 193f3-1939must be appliedto repay the bank
    or advaaasmants made underCuticle2827 to gag teachsrs'aalariea
    orthatyear,althoughallthe per c+taapport1enmentforlQSS-,Y
                                                                 ---
                                                                       85
                                                                       .5

Honorable John C. Emburger, Warah 22, 1939, FCL~Q5


1939 may not be received by the county until efter Septwber 1,
1939.

                                      Pours very truly




                                                             .